United States Court of Appeals
                       For the First Circuit

No. 14-1178

                          IRA GREEN, INC.,

                       Plaintiff, Appellant,

                                 v.

                   MILITARY SALES & SERVICE CO.,

                        Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

         [Hon. John J. McConnell, Jr., U.S. District Judge]


                               Before

                     Howard, Selya and Stahl,*
                          Circuit Judges.


     Christine K. Bush, with whom Craig M. Scott, Anastasia A.
Dubrovsky, and Scott & Bush Ltd. were on brief, for appellant.
     Brian C. Newberry, with whom Peter C. Lenart and Donovan Hatem
LLP were on brief, for appellee.


                         December 19, 2014




     *
      Judge Stahl heard oral argument in this matter, but
thereafter recused himself and did not participate in either the
panel's decisionmaking or the issuance of its opinion.       The
remaining two panelists have issued the opinion pursuant to 28
U.S.C. § 46(d).
            SELYA, Circuit Judge.          This is a bruising commercial

dispute between business rivals. When the eponymous plaintiff, Ira

Green, Inc. (Green), repaired to the federal district court, it

charged the defendant, Military Sales & Service Co. (MilSal), with

tortious interference and defamation.          After prodigious discovery

and an acrimonious trial, the jury returned a take-nothing verdict.

The district court denied Green's post-trial motions and, adding

insult to injury, corrected a portion of the judgment favorable to

Green and awarded costs to MilSal.           Green appeals, presenting a

florid palette of claimed errors.

            These    claims   of   error    include   an   issue    of   first

impression in this circuit.        In 2009, the Civil Rules were amended

to enshrine a party's right to demand a jury poll.             See Fed. R.

Civ. P. 48(c).       Here, Green requested such a poll, but did not

receive one.      Still, a party who requests a jury poll must act

reasonably to preserve its rights and, in the circumstances of this

case, Green did not do so.         Consequently, its claim of error is

unavailing.

            The remainder of Green's asseverational array is more

prosaic.    Upon careful perscrutation, we discern no reversible

error and affirm the judgment below.          The tale follows.

                        It's Not Easy Being Green

            Green is a Rhode Island corporation engaged in the

marketing   and     distribution   of   military   insignia   and    tactical


                                     -2-
products (such as headlamps, carabiners, and weather-resistant

paper).    Its primary customer is the Army and Air Force Exchange

Service    (AAFES),    which   operates     retail      shops    (known    as   post

exchanges) at military bases.         MilSal, a Texas corporation, plies

the same trade from a different angle.           Acting as a manufacturer's

representative,       it   brokers   direct     sales    to     divers    customers

including AAFES.

            In   2010,      Green    acquired     the     assets     of     Brigade

Quartermasters, Ltd. (Brigade), which had been AAFES's largest

supplier of tactical gear.           As part of the transaction, AAFES

agreed to assign to Green the shelf space previously reserved for

Brigade's products at its exchanges and Green, in return, ensured

a continuous flow of the tactical products theretofore sold by

Brigade.    AAFES began issuing replenishment orders to Green, which

obtained the requisitioned products from its suppliers (formerly

Brigade suppliers) and filled AAFES's purchase orders.

            Around the time that this arrangement started, MilSal

hired Cliff Vaughn (an erstwhile Brigade employee).                  Vaughn gave

MilSal confidential information about Brigade's costs and pricing

arrangements.    Armed with this data, MilSal began courting certain

of Brigade's suppliers, touting the benefits of a direct-sales

model.

            In short order, MilSal wooed away several suppliers and

persuaded them to stop filling Green's orders.                       AAFES began


                                      -3-
ordering directly from the suppliers, including J.L. Darling Co.

(Darling), a manufacturer of weather-resistant paper called Rite in

the Rain.      Green fought back.         It started marketing STORM SĀF (a

less-expensive alternative to Rite in the Rain) to AAFES.

              The encroachment of STORM SĀF on sales of Rite in the

Rain   ruffled    MilSal's       feathers.       In    May   of   2011,   a    MilSal

executive, Scott Hance, sent an e-mail to Paul Atherton, an AAFES

hierarch.     Hance's e-mail claimed (falsely, in Green's view) that

STORM SĀF "completely dissipates in water within a matter of

seconds" and could compromise warzone missions.                       Even though

AAFES's   own    tests     found    the    two   brands      of   paper   to   be   of

"equivalent" quality, orders of STORM SĀF dwindled.

              Nonplussed    by     MilSal's      tactics,     Green   shifted       the

battlefield from the marketplace to the courtroom.                         Invoking

diversity jurisdiction, see 28 U.S.C. § 1332(a), Green sued MilSal

in the United States District Court for the District of Rhode

Island. Its complaint alleged defamation and tortious interference

with   both    contractual       and   business       expectancies.       Based     on

information      acquired        during      protracted       discovery,       MilSal

counterclaimed.       These counterclaims came to naught: one was

dismissed at the pleading stage, and the rest were jettisoned on

summary judgment.

              After eight days of trial, the jury rejected Green's

claims for tortious interference.                On the defamation claim, the


                                          -4-
jury sent a mixed message: it determined that MilSal "ma[d]e false

and defamatory statements concerning Ira Green and/or its STORM SĀF

products," but then determined that no damages flowed from this

disparagement.

          The clerk of court entered judgment for MilSal on the

tortious interference counts and for Green on the defamation count.

MilSal moved to amend the judgment because, absent damages, a

required element of the defamation claim had not been proven.

Agreeing with MilSal's reasoning, the district court entered an

amended final judgment for MilSal on all the tried counts and for

Green on the counterclaims.

          Green moved for a new trial, and MilSal moved for an

award of costs.   As part of its motion, MilSal revealed for the

first time that it had paid over $10,000 in counsel fees to enable

it to secure the testimony of a witness. Green effectively amended

its new trial motion to include a claim based on this revelation.

          The district court denied Green's new trial motion and

taxed costs in favor of MilSal.    This timely appeal followed.

                           The Gold Standard

          In   appellate   litigation,   the   standard   of   review   is

tantamount to the gold standard.    Thus, we pause at the outset to

limn the standards of review that are implicated by Green's

challenge to the district court's denial of its motion for a new

trial.


                                  -5-
            Green brought its new trial motion under Federal Rule of

Civil Procedure 59(a).          Under this rule, "[a] district court may

set aside the jury's verdict and order a new trial only if the

verdict is against the law, against the weight of the credible

evidence, or tantamount to a miscarriage of justice."                  Casillas-

Díaz v. Palau, 463 F.3d 77, 81 (1st Cir. 2006).                    We review the

district court's disposition of a new trial motion for abuse of

discretion.         See Crowe v. Marchand, 506 F.3d 13, 19 (1st Cir.

2007).    An abuse of discretion will be found whenever a reviewed

ruling is based on an error of law.            See United States v. Connolly,

504 F.3d 206, 211-12 (1st Cir. 2007).

            Green's motion posited that a new trial is obligatory

because   of    a    series   of    embedded     legal   errors.     We   analyze

separately each of these cascading claims of error.

            Some of Green's claims of error relate to the admission

of evidence.        Where, as here, objections have been preserved, a

district court's evidentiary rulings are evaluated for abuse of

discretion.      See United States v. Zaccaria, 240 F.3d 75, 78 (1st

Cir. 2001).     Even if an abuse of discretion occurs, a new trial is

not   required      unless    the   error   in   admitting   evidence     "had   a

substantial and injurious effect or influence upon the jury's

verdict."      Gomez v. Rivera Rodríguez, 344 F.3d 103, 118 (1st Cir.

2003); see Fed. R. Civ. P. 61.




                                        -6-
           Green's new trial motion also relies on assignments of

instructional    error.     When    examining   preserved       claims   of

instructional error, we afford de novo review to "questions as to

whether jury instructions capture the essence of the applicable

law, while reviewing for abuse of discretion . . . the court's

choice of phraseology."    DeCaro v. Hasbro, Inc., 580 F.3d 55, 61

(1st Cir. 2009).    The district court must give a jury instruction

on a material issue if the evidence presented at trial could

plausibly support a finding for either side.        See Wilson v. Mar.

Overseas Corp., 150 F.3d 1, 10 (1st Cir. 1998); see also Faigin v.

Kelly, 184 F.3d 67, 87 (1st Cir. 1999) (explaining when a refusal

to give a requested instruction is reversible error).

           In part, our decision on the jury-poll issue raised in

the new trial motion implicates the plain-error doctrine.                See

United States v. Olano, 507 U.S. 725, 732 (1993).         To prevail on

plain-error review, an appellant must show "(1) that an error

occurred (2) which was clear or obvious and which not only (3)

affected   the   [appellant's]   substantial    rights,   but    also    (4)

seriously impaired the fairness, integrity, or public reputation of

judicial proceedings."    United States v. Duarte, 246 F.3d 56, 60

(1st Cir. 2001). The appellant must carry the devoir of persuasion

as to each of these four elements.        See United States v. Vega

Molina, 407 F.3d 511, 521 (1st Cir. 2005).




                                   -7-
                               Singing the Blues

             Green asserts that the court below was too free in

admitting evidence. It composes a siren's song challenging several

of the court's rulings.         But Green's arguments are off-key, and

Green winds up singing the blues.

             For the most part, Green's vision of improperly admitted

evidence involves the prohibition against the introduction of

hearsay testimony.       By definition, hearsay is an out-of-court

statement "offer[ed] in evidence to prove the truth of the matter

asserted."      Fed. R. Evid. 801(c)(2).           "It follows from this

definition that a witness's first-hand account of an out-of-court

statement, not offered to prove the truth of that statement, is not

inadmissible hearsay."     United States v. Walker, 665 F.3d 212, 230

(1st Cir. 2011). Put another way, an out-of-court statement is not

hearsay if it is relevant regardless of its truth (say, to show

state of mind).    See 2 McCormick on Evidence § 246 n.6 (Kenneth S.

Broun ed., 7th ed. 2013).        As we explain below, the bulk of Green's

hearsay objections fail because the challenged statements were

offered and admitted for a non-hearsay purpose.

             Green's   first    plaint   targets   the   admission   of   the

testimony of a MilSal senior manager, Robert Gregg Koefer, relating

that AAFES's buyer (Atherton) had "conveyed to [MilSal] an interest

in . . . set[ting] up [certain] vendors on a direct basis" and that

the transition would take less than two weeks.            The record makes


                                      -8-
manifest that these statements were admitted not for the truth of

their contents — that AAFES was interested in converting to a

direct-sales model and could do so within two weeks — but to show

that Koefer had a non-culpable state of mind when soliciting

vendors.    See Greensleeves, Inc. v. Smiley, 68 A.3d 425, 434 (R.I.

2013).     Indeed, the district court gave a limiting instruction

directing the jury to consider Koefer's statements solely for this

non-hearsay purpose.

            Green next challenges the admission of certain testimony

by a former MilSal marketing executive (Rick Fox) about Fox's

conversation     with   Vaughn   concerning   Brigade's   financial

information.    Pertinently, Fox testified that Vaughn implored him

to "keep [the information] confidential" because "the tactical

industry is extremely small" and Vaughn did not want to "tarnish"

his relationships within the industry.     Viewed in context, it is

readily apparent that this testimony was admitted for a non-hearsay

purpose: to show Fox's state of mind; that is, that he believed

that MilSal was entitled to see and use, but not disclose, the

information furnished by Vaughn.   The truth of Vaughn's statements

— that the industry is small and that releasing the information to

others might tarnish his reputation — was not the issue; the

statements were admitted only to illuminate Fox's state of mind

and, thus, to rebut the theory that MilSal knowingly used filched

information to solicit Green's suppliers.


                                 -9-
              We likewise reject Green's complaint about the admission

of testimony from one of Darling's principals (Todd Silver).              This

witness testified that a Brigade competitor seeking Darling's

business had expressed its "understand[ing]" that Brigade was

experiencing "problems" such as "not-in-stock" situations.

              Rumors may be admitted, without regard to their accuracy,

to show their motivating effect on the listener.            See, e.g., Smith

v. Wilson, 705 F.3d 674, 679 (7th Cir. 2013); United States v.

Worman, 622 F.3d 969, 974-75 (8th Cir. 2010).                 MilSal argues

persuasively that it offered this testimony for a non-hearsay

purpose: to show that Darling was considering offers by Brigade's

competitors and to explain Darling's reasons for defecting.               This

interpretation is plausible.        Regardless of whether Brigade was

actually   experiencing      problems,    Darling   might   well   have   been

influenced by the rumors to that effect.1            Given this plausible

non-hearsay purpose, we are satisfied that the district court did

not   abuse     its   wide   discretion    in   admitting   the    challenged

testimony.      See United States v. Anello, 765 F.2d 253, 261 (1st

Cir. 1985).

              Green's final hearsay objection is more nuanced. Exhibit

L-3 (which the district court admitted over objection as a full

exhibit) is a chain of e-mail messages between AAFES (in the person


      1
       While a limiting instruction would have been helpful in
highlighting this distinction, such an instruction was neither
requested nor required.

                                    -10-
of Dennis Walker) and Green (in the person of David Lumbley). This

collection of communiques conveyed to Green the results of AAFES's

2011 comparative evaluation of Rite in the Rain and STORM SĀF.

Within this batch, a message from Walker dated March 30, 2012,

stated that an evaluation of STORM SĀF had been conducted and that

the "results were considered acceptable for this product and its

intended use."          Another Walker message, dated April 4, 2012,

stated, "The Storm Saf [sic] notebooks did not perform as well as

the Right [sic] in the Rain.          We were able to use the pad, but the

pads absorbed and retained more moisture, thus giving a fragile,

frayed appearance."

               MilSal says that the sole purpose of admitting this

evidence was "to confirm that the testing was done" — but that is

a proscribed use under the hearsay rule.                The exhibit was offered

solely for the truth of Walker's statement that the product had

been       evaluated   in   2011,   and   that   fact   goes   directly   to   the

causation element of Green's defamation claim.

               The district court's rationale for admitting the evidence

is no more convincing.          The court admitted Exhibit L-3 under the

business records exception to the hearsay rule.                See Fed. R. Evid.

803(6).2       To invoke this exception at the time of trial, a party



       2
       Several amendments to Federal Rule of Evidence 803(6) took
effect on December 1, 2014 (well after the trial had concluded).
These changes are primarily stylistic and, in any event, do not
apply to this case.

                                          -11-
had to demonstrate that the proffered record was (1) "made at or

near the time" of the act or event recorded, (2) "by — or from

information transmitted by — someone with knowledge," (3) "kept in

the course of a regularly conducted activity of a business," and

(4) made as part of the "regular practice of that activity."     Id.

Here, the 2012 e-mails described what supposedly occurred in 2011.

This lack of contemporaneity puts the exhibit outside the compass

of the business records exception. See United States v. Goodchild,

25 F.3d 55, 62 (1st Cir. 1994).    And the proffer was doubly flawed:

the record contains no evidence that Walker (the author of the e-

mail) had the requisite personal knowledge of either the evaluation

or its results.   See id.

           Although we conclude that the challenged portion of

Exhibit L-3 should have been excluded,3 our inquiry does not end

there.   An error in the admission of evidence is harmless as long

as the reviewing court can say with fair assurance that the jury

would in all likelihood have reached an identical verdict had the

contested evidence been excluded.        See Gomez, 344 F.3d at 120.

Because the statements in the exhibit were essentially cumulative


     3
       In rejecting Green's motion for a new trial, the district
court suggested that the e-mails were not hearsay because they were
"not admitted for the truth, but to refresh [a witness's]
recollection." That dog will not hunt: in the absence of special
circumstances (not present here), a writing used to refresh
recollection and not otherwise independently admissible may not be
introduced into evidence by the questioner. See United States v.
Socony-Vacuum Oil Co., 310 U.S. 150, 234 (1940); 1 McCormick on
Evidence, supra, § 9 n.7.

                                  -12-
of other untainted evidence,4 their admission does not demand

reversal.   See Harrington v. California, 395 U.S. 250, 254 (1969);

Texaco P.R., Inc. v. Dep't of Consumer Affairs, 60 F.3d 867, 886

(1st Cir. 1995).

            Green hawks one last claim of evidentiary error — a claim

that does not implicate the prohibition against hearsay. It argues

that the district court erroneously allowed Atherton to testify

without a sufficient foundation about what "AAFES believe[d]" and

to interpret certain policies "from AAFES's perspective."

            The premise on which this argument rests cannot be

faulted.    Personal knowledge is a prerequisite for lay testimony.

See Fed. R. Evid. 602.      But the conclusion that Green draws is

unwarranted.     The record makes manifest that the admission of

Atherton's testimony did not breach this rampart.

            Atherton was AAFES's primary buyer of tactical gear.

During the course of the trial, his personal knowledge of the

requirements and policies governing his job was never contested.

The questions that he answered fell well within the scope of his


     4
       Atherton's testimony confirmed that AAFES had, in the months
following Hance's e-mail, conducted an independent evaluation of
STORM SĀF and Rite in the Rain. The record also contains evidence
that Darling sent a video to AAFES describing comparative tests
that it had performed. With respect to Walker's statements that
STORM SĀF pads "absorbed and retained more moisture, thus giving a
fragile, frayed appearance," the jury had an opportunity to examine
numerous (properly admitted) photographs comparing the products
after exposure to various test conditions.          Some of these
photographs indicated quite plainly that STORM SĀF was less
resilient than Rite in the Rain.

                                 -13-
employment (and, by fair inference, within the encincture of his

personal knowledge).       No more was exigible.

                     Through Rose-Colored Glasses

            Green advances two preserved assignments of instructional

error.     It views these assignments of error through rose-colored

glasses, and we reject them.

            Green's first claim is as queer as a clockwork orange.5

It asserts — in what amounts to little more than an ipse dixit —

that the district court's charge on the justification defense to

tortious    interference    was   "confusing."     Our   review    of    this

purported shortcoming in the charge is for abuse of discretion.

See DeCaro, 580 F.3d at 61.

            Claims of tortious interference with contractual or

business relations require proof, among other things, of the

defendant's    intentional     and   improper    interference     with   the

contractual or business relationship. See Greensleeves, 68 A.3d at

434; Mesolella v. City of Prov., 508 A.2d 661, 669-70 (R.I. 1986).

Interference is improper if it is without justification; that is,

if it is "for an improper purpose."         Greensleeves, 68 A.3d at 434

(internal quotation marks omitted).         Once the plaintiff makes out


     5
       The phrase "clockwork orange" came into popular usage in
1962, when Anthony Burgess's novel of that name was published. In
a later article, Burgess explained that the title had its genesis
in an old cockney phrase "as queer as a clockwork orange." Burgess
defines the phrase as implying something bizarre — "a queerness
. . . so extreme as to subvert nature."       Anthony Burgess, The
Clockwork Condition, The New Yorker, June 4, 2012, at 69, 69.

                                     -14-
a prima facie case of tortious interference, the defendant may

counter that prima facie case by showing that the interference was

justified.    See Belliveau Bldg. Corp. v. O'Coin, 763 A.2d 622, 627

(R.I. 2000).     The burden of proving justification rests with the

defendant.     See id.

             In charging the jury on the tortious interference counts,

the district court first explained the elements of Green's prima

facie case and the various factors shedding light on improper

purpose.    It then described the justification defense to the jury:

                  A defendant is not liable simply for
             committing an intentional act that interferes
             with a plaintiff's contracts or business
             relationships. The interference also must be
             impermissible or unjustified. In other words,
             a   defendant   would  not   be   liable   for
             legitimately competing with a plaintiff for
             business.
                If you find that Ira Green has proven that
             [MilSal] acted intentionally and for an
             improper purpose, the burden shifts to
             [MilSal] to prove that its interference was
             justified. . . .
                If you find that [MilSal] was justified in
             interfering with Ira Green's contracts and/or
             business relationships, you should find that
             [MilSal]   is    not  liable    for   tortious
             interference with contracts and/or business
             relationships.

Green suggests that this instruction, which came after the court

had allocated the burden of proving the tort to Green, implied that

Green was required to prove twice that MilSal's interference was

improper.




                                  -15-
             This argument is vecordious.                The instruction correctly

informed the jury about the shifting burdens of proof and neither

stated nor implied that Green was obliged to rebut any evidence of

justification adduced by MilSal.              To the contrary, the court made

it   clear   that     the    jury    should    exonerate         MilSal   only    "[i]f

. . . [MilSal] was justified in interfering with Ira Green's

contracts and/or business relationships."                    This portion of the

instructions,        read    seamlessly,       was       neither     misleading     nor

confusing.

             Green resists this conclusion.                   It argues that the

location of a particular sentence ("In other words, a defendant

would not be liable for legitimately competing with a plaintiff for

business") insinuated that MilSal's interference was presumed

justified and, thus, misled the jury.

             Green    is    seeing    ghosts    under      the     bed.    Legitimate

competition between business rivals constitutes a justification for

interference. See Ocean State Physicians Health Plan, Inc. v. Blue

Cross & Blue Shield of R.I., 883 F.2d 1101, 1113 (1st Cir. 1989)

(citing Restatement (Second) of Torts § 768 (1979)).                      Reading the

challenged sentence in the context of the instructions as a whole,

there   is   no   conceivable        risk   that     a    reasonable      juror   would

understand it as setting up a presumption that MilSal's efforts at

competition were legitimate.




                                        -16-
            Green's second claim of instructional error also fails.

It calumnizes the district court for refusing to instruct on

defamation per se.

            Rhode   Island    law    supplies         the   substantive        rules   of

decision in this diversity case.                See Hanna v. Plumer, 380 U.S.
460, 465 (1965); Correia v. Fitzgerald, 354 F.3d 47, 53 (1st Cir.

2003).    The Rhode Island Supreme Court has explained that "a

statement is defamatory per se if it charges improper conduct, lack

of skill, or integrity in one's profession or business, and is of

such a nature that it is calculated to cause injury to one in his

profession or business."       Marcil v. Kells, 936 A.2d 208, 213 (R.I.

2007).    Rhode Island's highest court has not yet decided a case

mapping   the    intersection       of    defamation        per    se    and    product

disparagement.      We think it reasonable to predict that the court,

when faced with the question, will adopt the prevailing rule as set

forth in the Restatement (Second) of Torts.                    Cf. id. (following

Restatement in defamation action).              Under the Restatement, a false

statement   concerning       the    quality      of    goods      is    actionable     as

disparagement but is not actionable as defamation per se unless

"made under circumstances and in a manner that implies that the

manufacturer or vendor is dishonest, fraudulent or incompetent."

Restatement (Second) of Torts § 573 cmt. g (1977); see Nat'l Ref.

Co. v. Benzo Gas Motor Fuel Co., 20 F.2d 763, 771 (8th Cir. 1927)

(a false statement directed at goods is not "libelous per se as to


                                         -17-
the corporation, unless by fair construction and without the aid of

extrinsic evidence it imputes to the corporation, fraud, deceit,

dishonesty, or reprehensible conduct in its business").

              Green insists that a reasonable jury could conclude that

statements disparaging the quality of STORM SĀF, which neither

mentioned Green by name nor suggested that Green knew about the

purported      flaws,   imputed    to     Green     dishonesty,    fraud,     or

incompetence.      We do not agree: the evidence in the record simply

will    not   support   a   plausible     finding    that    MilSal's    product

disparagement of Green's wares amounted to defamation per se.

              The statements in question — to the effect that STORM SĀF

dissipates quickly in water and, therefore, will compromise the

warzone mission — are no more than "a caution against the goods,

suggesting that the articles . . . do not answer their purpose."

Evans v. Harlow, (1844) 114 Eng. Rep. 1384, 1388; 5 Q.B. 624, 633.

Such statements are surely actionable as product disparagement.

See, e.g., Vascular Solutions, Inc. v. Marine Polymer Techs., Inc.,

590 F.3d 56, 59 (1st Cir. 2009) (per curiam).               But competition is

the    lifeblood   of   a   free-market    economy,    and    business   rivals

frequently knock one another's wares.             In the marketplace, then,

garden-variety criticism of the quality of goods, without more, is

insufficient to ground a claim of defamation per se against either

the manufacturer or the vendor.         See Nat'l Ref., 20 F.2d at 767-70

(collecting      cases).     Although     any   statement     denigrating    the


                                    -18-
efficacy    of   a   product   will   likely    have   some   impact    on   the

reputation of its manufacturer or its vendor, more is needed to

sink to the level of defamation per se.           There is no "more" here.

It follows that the district court did not err in refusing to

instruct the jury on defamation per se.

                         Not Quite a White Knight

             Green soldiers on.       It argues that MilSal's failure to

disclose that it had paid counsel fees in order to secure the

testimony of Todd Silver (a principal of Darling) was a discovery

violation.       Had   it   known,    Green    says,   it   would   have     made

devastating use of the information on cross-examination to undercut

MilSal's suggestion that Silver was a white knight who had "fl[own]

3,000 miles across the country voluntarily . . . to come and

testify."

             Green raised this argument for the first time in what

amounted to an amendment to its motion for a new trial.                This was

before the time for filing a motion for a new trial had elapsed.

See Fed. R. Civ. P. 59(b).       Hence, the argument is cognizable as a

ground for a new trial.6        Our review is for abuse of discretion.

See Crowe, 506 F.3d at 19.

             We need not tarry.         Even assuming that a discovery

violation occurred — and that is far from clear — the district


     6
       In mounting this challenge, Green also invokes Federal Rule
of Civil Procedure 60(b)(3). Because that reference does nothing
to enhance Green's position, we leave it unremarked.

                                      -19-
court supportably concluded that the fact of the payment had only

meager evidentiary value.       Silver was a volunteer who testified

without a subpoena.        There was a history of litigation between

Green and Darling.        Given that history, Darling's insistence on

having an attorney present when Silver testified and its demand

that MilSal defray its counsel fees reflect prudent business

judgment.    Nothing about that cautious arrangement contradicts the

voluntary nature of Silver's court appearance.

            We add, moreover, that neither Silver nor his company

profited from the challenged payment; rather, it went directly into

the coffers of a law firm.      As such, any inference of bias arising

out of the payment would have been strained and, therefore, easily

dispelled.    Seen in this light, the district court's conclusion

that the undisclosed payment did not impede Green's ability to

litigate the case was supportable.           And the court's bottom-line

determination that this circumstance did not justify a new trial

was not an abuse of discretion. See Casillas-Díaz, 463 F.3d at 81.

                                A Gray Area

            We come now to the thorniest of the arguments made in

support of Green's new trial motion.           Addressing this argument

takes us into a gray area surrounding the forgone jury poll.             We

start by sketching the relevant events.

            The   court    submitted   the   case   to   the   jurors   with

instructions that they complete a six-question verdict form (a


                                   -20-
reconstruction of which is annexed hereto as Appendix A). When the

jury returned its verdict, the court asked the foreperson to report

on the jury's answers to the questions posed in the verdict form.

Following the court's lead, the foreperson read into the record the

answers to Questions 1, 3, and 5.       He was not asked to report on

the other three questions.

             That was when things began to unravel.     The answers to

Questions 1 and 3 mooted Questions 2 and 4, so those questions were

appropriately ignored.    Question 6 was not moot, yet the court did

not pursue that question with the jury foreperson.

             The court next inquired whether any party wished to poll

the   jurors   individually.    One   of   Green's   lawyers   responded

affirmatively.     At the same time, he reminded the court that the

answer to Question 6 had not been reported.

             The court turned immediately to the oversight: it read

Question 6 aloud and asked the foreperson to announce the jury's

answer. Once the announcement had been made, the court thanked the

jurors for their service and discharged them.          None of Green's

three attorneys reminded the judge of the earlier request for a

jury poll.

             On Green's motion for a new trial, the district court

concluded that its failure to poll the jury was harmless.          Green

asseverates that the failure to poll constituted per se reversible

error.   MilSal counters that Green waived its right to a jury poll


                                 -21-
by failing to speak up when it became clear that the district

court, distracted by the need to complete the reporting of the

verdict, had forgotten about the earlier jury-poll request.

              For over two centuries, there was an open question in the

federal courts about "'whether a party may demand a poll of the

jury in a civil action as a matter of right or whether that

decision is commended to the discretion of the district court upon

motion by counsel.'"          Audette v. Isaksen Fishing Corp., 789 F.2d
956, 959 (1st Cir. 1986) (quoting Kazan v. Wolinski, 721 F.2d 911,

916 n.5 (3d Cir. 1983)).             This uncertainty was resolved in 2009

when Federal Rule of Civil Procedure 48 was amended by adding

subsection (c) to make a jury poll mandatory upon timeous request.

See Fed. R. Civ. P. 48(c) ("After a verdict is returned but before

the jury is discharged, the court must on a party's request, or may

on its own, poll the jurors individually."). The new provision was

"drawn from Criminal Rule 31(d) with minor revisions to reflect

Civil Rules Style and the parties' opportunity to stipulate to a

nonunanimous verdict."             Fed. R. Civ. P. 48(c) advisory committee

note to 2009 amend.

              A    party's    right    to   poll   the   jury    is   "of   basic

importance."        Audette, 789 F.2d at 959 (quoting Miranda v. United

States, 255 F.2d 9, 17 (1st Cir. 1958)).            Individual polling helps

to   ensure       unanimity   by    unmasking   coercion   and   exploring    the

possibility that a juror may change her mind about a verdict after


                                         -22-
leaving the jury room.          See id. at 958-59.          But the right to

individual polling is not of constitutional dimension, and it can

be waived if not invoked in a timely manner.                See Humphries v.

District of Columbia, 174 U.S. 190, 194 (1899); Jaca Hernandez v.

Delgado, 375 F.2d 584, 585-86 (1st Cir. 1967).

             In the criminal context, the prevailing rule is that a

failure to poll the jury after a timely request constitutes per se

reversible error.     See, e.g., United States v. F.J. Vollmer & Co.,

1 F.3d 1511, 1522 (7th Cir. 1993); Virgin Islands v. Hercules, 875
F.2d 414, 419 (3d Cir. 1989); Miranda, 255 F.2d at 18.              The law is

much less clear in the civil context.         In one of the very few cases

applying Rule 48(c), a panel of the Seventh Circuit noted its

belief that the presumption of prejudice attaching to violations of

Criminal Rule 31(d) was "fully applicable to its civil analogue."

Verser   v.    Barfield,      741 F.3d 734,   738     (7th   Cir.   2013).

Extrapolating from this premise, the court postulated, in dictum,

that "a district court's refusal, or even neglect, to conduct a

jury poll upon a timely request is ground for a new trial."                Id.

             The Seventh Circuit's position has much to commend it.

The criminal and civil rules on jury polling are now virtually

identical.     Compare Fed. R. Crim. P. 31(d), with Fed. R. Civ. P.

48(c).       Common   sense    suggests     that   these    rules   should   be

interpreted in pari passu.




                                     -23-
          Such   a    suggestion,    though,   is   open   to   legitimate

question. More than one state court, interpreting similar parallel

mandatory jury-polling rules, has concluded that a violation of the

right to a jury poll engenders automatic reversal in criminal cases

but not in civil cases.    See, e.g., Wiseman v. Armstrong, 989 A.2d
1027, 1040-41 (Conn. 2010) (distinguishing State v. Pare, 755 A.2d
180, 182 (Conn. 2000)); see also id. at 1038 & n.18 (collecting

cases from other jurisdictions).           Those courts review a trial

court's failure to conduct a requested jury poll in a civil case

for harmless error.    See, e.g., id.

          Here, however, this gray area can be left unexplored.

Green's failure to renew its jury poll request after the district

court completed the announcement of the verdict takes this case

outside the mainstream.    We explain briefly.

          Green initially sought two things: polling the jury and

completing the reporting of the verdict.            The district court —

sensibly, in our view — attended first to completing the verdict

report.   After that was accomplished, Green failed to renew its

jury-poll request.

          We have noted in other contexts that a district court's

inadvertent failure to make a ruling is not equivalent to a denial.

Rather, "a party who seeks a ruling must persist in his quest to

some reasonable extent." DesRosiers v. Moran, 949 F.2d 15, 23 (1st

Cir. 1991); see United States v. Ortiz, 966 F.2d 707, 715 (1st Cir.


                                    -24-
1992).   After all, the law ministers to the vigilant, not to those

who sleep upon their rights.     See, e.g., Dow v. United Bhd. of

Carpenters & Joiners, 1 F.3d 56, 61 (1st Cir. 1993).   Other courts

have indicated that this principle is applicable in the jury-poll

context where, say, counsel could reasonably have objected while

the jury was filing out of the courtroom. See, e.g., United States

v. Marinari, 32 F.3d 1209, 1215 (7th Cir. 1994).   So, too, where a

party could have requested that the jury be recalled for polling

after dismissal but before the jury had dispersed.       See, e.g.,

United States v. Beldin, 737 F.2d 450, 455 (5th Cir. 1984); Baker

v. Sherwood Constr. Co., 409 F.2d 194, 195 (10th Cir. 1969) (per

curiam).

           In this case, Green's legal team had ample opportunity to

act once it became apparent that the district court had forgotten

Green's earlier jury-poll request.7      They could have done so

immediately after the foreperson completed the reading of the

verdict form.   Similarly, they could have done so either when the

court purposed to discharge the jury or when the jury was filing

out of the courtroom.    See Marinari, 32 F.3d at 1215 ("Counsel

risks waiver of [the party's] right to a poll by merely waiting and




     7
       We assume (but do not decide) that the original jury-poll
request was effective even though it was proffered before the
verdict had been completely reported. Cf. Miranda, 255 F.2d at 18
(remarking that a jury-poll request made before the verdict is
announced would be premature).

                                -25-
watching as the jury disappears behind the closed door of the jury

room.").

           Here, moreover, Green's counsel had a final opportunity.

The district court had suggested that the jurors wait in the jury

room so that the court could thank them personally. Thus, when the

court (before adjourning) asked counsel if there was "anything left

to say," Green's lawyers could have taken up the jury-poll matter

then and there.     Given this collocation of circumstances, we

conclude that Green's request for a jury poll was waived.      Cf.

Putnam Res. v. Pateman, 958 F.2d 448, 457 (1st Cir. 1992) (noting,

in an analogous context, that failure to object at a point when the

jury could still be reconvened may constitute a waiver).

           A waived claim is generally not reviewable on appeal.

See United States v. Rodríguez, 311 F.3d 435, 437 (1st Cir. 2002)

(distinguishing between waived claims and forfeited claims with

respect to appellate review).   In an effort to skirt this barrier,

Green maintains that the waiver doctrine requires a deliberate

action, see id., and that there is no indication that its failure

to renew its jury-poll request was deliberate. But claims of error

can be deemed waived; and where, as here, a party in effect trades

a long-shot chance (having the jury polled) for better odds

(seeding the record with a promising issue for appeal), we think

that deliberateness may be inferred. As we said in a different but

analogous setting, "[t]o hold otherwise 'would place a premium on


                                -26-
agreeable    acquiescence    to   perceivable    error     as    a    weapon    of

appellate advocacy.'"       Reilly v. United States, 863 F.2d 149, 161

(1st Cir. 1988) (quoting Merchant v. Ruhle, 740 F.2d 86, 92 (1st

Cir. 1984)).

             To be sure, there may be an alternative explanation for

what occurred: that Green's attorneys were asleep at the switch.

But even assuming, favorably to Green, that the jury-poll claim was

forfeited rather than waived, the verdict would nonetheless be

unimpugnable.      Appellate review of forfeited claims is for plain

error, see Rodríguez, 311 F.3d at 437, and Green's claim stumbles

at the third step of the plain-error framework.

             The   third   step   of     plain-error    review       embodies   a

requirement that the asserted error be shown to have affected a

party's substantial rights.          See Duarte, 246 F.3d at 60.          For an

error   to   affect   a    party's     substantial     rights,   it     must    be

prejudicial. See id. at 61; see also Johnson v. United States, 520
U.S. 461, 466 (1997) (approving inquiry into harmlessness of error

under plain-error review even in cases involving structural error).

In the context of a failure to poll the jury, we think that

carrying this burden requires, at the very least, some showing that

the verdict was rendered under circumstances indicating a possible

lack of unanimity or assent.           See United States v. Lemmerer, 277
F.3d 579, 592 (1st Cir. 2002); cf. Verser, 741 F.3d at 742 (finding

prejudice, in analogous circumstances, due in part to the "jury's


                                       -27-
initial indication that it was deadlocked, [and] the speed with

which it then returned a verdict"); United States v. Luciano, 734
F.2d 68, 70 (1st Cir. 1984) (indicating that prejudice would exist

where judge raced to record verdict despite "jurors who expressed

a lingering doubt").

            In this case, there is nothing that might suggest to even

the most wary observer that the jurors were not all of one mind.

The court emphasized in its charge that the jurors' verdict must be

unanimous and the record offers no reason for disregarding the

time-honored presumption that jurors obey such instructions.                     See

Lemmerer, 277 F.3d    at   593-94.      Just    before    the   verdict    was

announced (albeit incompletely), the court inquired whether the

jurors   had    reached     a    unanimous    verdict.         They   collectively

responded      in   the    affirmative.       After    the     verdict   had    been

announced, the court asked, "is that the true and accurate verdict

of each and every one of you?"             All of the jurors answered "Yes."

Last but not least, in denying relief the district court noted that

there was "nothing in the jurors' demeanor or behavior to suggest

that any one of them did not" agree with the verdict.                    Green has

pointed to nothing that impugns this assessment.

            That ends this aspect of the matter.               Even if the jury-

poll request was merely forfeited, the poll's omission cannot be

said to have affected Green's substantial rights.                     There was no

plain error.


                                       -28-
                            A Silver Bullet

          We move now to the district court's amendment of the

judgment — a ruling that Green challenged both at the time and in

its subsequent new trial motion.       We review this ruling, too, for

abuse of discretion.   See Companion Health Servs., Inc. v. Kurtz,

675 F.3d 75, 87 (1st Cir. 2012).

          We set the stage.     After the jury had been discharged,

the clerk of court entered judgment for MilSal on the tortious

interference claims and for Green on the defamation claim.        MilSal

promptly moved to amend the judgment to reflect that it, not Green,

had prevailed on the defamation claim.

          The   district    court    granted   the    requested   relief.

Although MilSal's motion invoked Federal Rule of Civil Procedure

59(e), the court purposed to amend the judgment under Federal Rule

of Civil Procedure 60(a), which allows the court to correct

clerical errors.8

          Though    Green   vociferously    objects    to   the   court's

invocation of Rule 60(a), we need not inquire whether the clerk's

action was susceptible to correction under that rule.        We have the

option of viewing the action through the lens of Rule 59(e).         See



     8
        In itself, a recharacterization of this kind is not
problematic: a district court is not bound by the label that a
party affixes to a motion but ordinarily may recharacterize the
motion as invoking a more appropriate rule. See Gulf Coast Bank &
Trust Co. v. Reder, 355 F.3d 35, 38-39 (1st Cir. 2004); United
States v. Morillo, 8 F.3d 864, 867 (1st Cir. 1993).

                                    -29-
Companion Health, 675 F.3d at 87.         So viewed, the amendment to the

judgment easily passes muster.

              In terms, Rule 59(e) permits a motion to alter or amend

the judgment to be brought within 28 days next following the entry

of judgment.     The rule admits of some play in the joints.         It does

not list specific grounds for affording relief but, rather, leaves

the matter to the sound discretion of the district court.                  See

Venegas-Hernandez v. Sonolux Records, 370 F.3d 183, 190 (1st Cir.

2004); see also Palmer v. Champion Mortg., 465 F.3d 24, 30 (1st

Cir. 2006).      This discretion must be exercised with considerable

circumspection: revising a final judgment is an extraordinary

remedy and should be employed sparingly.             See Palmer, 465 F.3d at

30.       To secure relief under Rule 59(e), a party normally must

demonstrate either that new and important evidence, previously

unavailable,     has   surfaced   or    that   the   original   judgment   was

premised on a manifest error of law or fact.               See id.; FDIC v.

World Univ. Inc., 978 F.2d 10, 16 (1st Cir. 1992).

              The district court's action satisfied this standard.          To

begin, the motion was filed well within the temporal window framed

by Rule 59(e) and was therefore timely.

              Moreover, the judgment was plainly wrong.9 Green's claim

for defamation per se had fallen by the wayside, see supra, and



      9
       We add that the judgment entered by the clerk was also
incomplete; it did not address the counterclaims at all.

                                       -30-
damages were an essential element of the defamation claim submitted

to the jury.     See Nassa v. Hook-SupeRx, Inc., 790 A.2d 368, 373

n.10 (R.I. 2002).      The jury explicitly found that Green had proven

no damages. This finding was a silver bullet that killed the claim

and required the entry of judgment for MilSal on that claim.            The

district court therefore acted comfortably within the realm of its

discretion in amending the judgment.

                        Tie a Yellow Ribbon . . .

            Before we wrap up this case and tie a yellow ribbon

around it, we must examine the district court's award of costs.

See Fed. R. Civ. P. 54(d)(1).           Boasting about its successful

defense    of   the   counterclaims,   Green   submits    that   each   side

prevailed in part and, therefore, the district court should not

have awarded costs to MilSal as the prevailing party.

            Rule 54(d)(1) creates a presumption favoring recovery of

costs by prevailing parties. See Estate of Hevia v. Portrio Corp.,

602 F.3d 34, 46 (1st Cir. 2010).       When no party clearly prevails,

the common practice is to order the litigants to bear their own

costs.    See id. (citing representative cases).         But this practice

is not carved in granite: among other exceptions, the district

court retains discretion to award costs to a party who, though

losing on some claims, substantially prevails in the case as a

whole.    See Hillside Enters. v. Carlisle Corp., 69 F.3d 1410, 1416

(8th Cir. 1995); Scientific Holding Co. v. Plessey Inc., 510 F.2d


                                   -31-
15, 28 (2d Cir. 1974).    A classic example of a case in which this

discretion may appropriately be exercised is one in which a

defendant, though losing on a counterclaim, succeeds in warding off

a predominant claim.     See, e.g., Scientific Holding, 510 F.2d at

28; see also Hevia, 602 F.3d at 46 (stating, in dictum, that "the

district court surely could have awarded costs to the defendants

notwithstanding the dismissal of the counterclaims").

          Determining who is the prevailing party for the purpose

of taxing costs is not a purely arithmetic exercise.     The court

must do more than merely count and contrast the number of claims on

which each side prevailed.    Substance ought to triumph over form,

and a mixed result does not preclude the trial court from awarding

costs to the party whom it reasonably determines carried the day.

          We review the district court's decision to award costs to

MilSal for abuse of discretion.   See In re Two Appeals Arising Out

of San Juan Dupont Plaza Hotel Fire Litig., 994 F.2d 956, 963 (1st

Cir. 1993).    In this instance, we discern no hint of abuse.

Green's complaint, culminating in an eight-day trial, was obviously

the main event, and MilSal won an unqualified victory there.

Compared to the amount of time, effort, and resources devoted to

the claims that were tried, the counterclaims — disposed of

pretrial — were a sideshow.    Indeed, Green itself described those

counterclaims as "weak."




                                -32-
            Nor    did    the   district       court   overlook    Green's     modest

successes.        In     its    ruling    on    costs,    the     court    expressly

acknowledged that Green had prevailed on the counterclaims.                          It

noted that the counterclaims were filed nearly two years after the

complaint and were resolved, with comparatively little fuss or

furor, prior to trial.           Implicit in the court's ruling was the

conclusion, well-supported by the record, that the claims that went

to trial were predominant.

            Considerable deference is due to a district court's

decision    to    award   or    refrain    from    awarding     costs     in   a   case

producing mixed results.          See Roberts v. Madigan, 921 F.2d 1047,

1058 (10th Cir. 1990).          Mindful of this precept, we reject Green's

importuning that we vacate the award of costs.

                           Red Sails in the Sunset

            We need go no further. For the reasons elucidated above,

we hold that the district court did not err in denying Green's

motion for a new trial, in amending the judgment, or in taxing

costs in favor of MilSal.            Consequently, we give our stamp of

approval to the amended judgment entered below.



Affirmed.




                                         -33-
-34-
-35-